Citation Nr: 1636691	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-24 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to July 11, 2011 for coronary artery disease. 

2.  Entitlement to an initial rating in excess of 30 percent beginning July 11, 2011 for coronary artery disease.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1964 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for coronary artery disease and assigned an initial 10 percent rating, effective June 30, 2004 and prior to July 11, 2011, and a 30 percent rating thereafter.  

While the Veteran requested a Board hearing in June 2013 and August 2013 correspondence, he subsequently withdrew such hearing request in an October 2014 statement.  38 C.F.R. § 20.704(e) (2015).  Therefore, there is no outstanding hearing request. 

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected heart disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board notes that additional evidence, namely a November 2013 Dental and Oral Conditions Disability Benefits Questionnaire (DBQ) report, was added to the record after the issuance of an April 2013 supplemental statement of the case.  The Veteran has not waived initial Agency of Original Jurisdiction (AOJ) consideration of this evidence.  However, these newly associated documents are not relevant to the instant appeal and such waiver is not required.  See 38 C.F.R. § 20.1304 (c) (2015).

The issues of entitlement to an initial rating in excess of 30 percent beginning July 11, 2011 for coronary artery disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT 

As of June 30, 2004, the date of the instant higher rating claim, the Veteran's coronary artery disease has been manifested by workload of 7 metabolic equivalents (METs), resulting in angina.       


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, as of June 30, 2004, the criteria for a 30 percent rating, but no higher, for coronary artery disease, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.104, 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Statutes and Regulations 

The Veteran is currently service connected for coronary artery disease, evaluated at 10 percent disabling beginning June 30, 2004 and prior to July 11, 2011, and at 30 percent disabling as of July 11, 2011.  The Veteran contends that the service-connected heart disability warrants a higher rating.  The instant higher rating claim was filed on June 30, 2004. 

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts, are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's coronary artery disease is rated under Diagnostic Code 7005.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7005, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  For a 30 percent rating, the evidence must show that a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

II.  Analysis 

The medical evidence relating to the Veteran's claim for a higher rating prior to July 11, 2011 consists of private treatment records dating from January 1993 to May 2004 and VA treatment records during the pertinent appeal period.  

A January 1993 private treatment record reflects the Veteran's reported symptoms of chest pressure.  Assessments of "possible coronary artery disease," carotid insufficiency, and systemic arterial hypertension, were provided at the time.  On cardiac examination, ejection murmur at the base was shown, but peripheral pulses were otherwise unremarkable.  The chest was clear and abdomen was benign. 

A January 1993 X-ray report reveals that the cardiac silhouette was not enlarged and that pulmonary vasculature was within normal limits.  No pulmonary edema or pneumonia was seen.  No pleural fluid was appreciated.  

An April 1994 private treatment record reveals discharge diagnoses of hypertensive cardiovascular disease, normal epicardia coronary arteries by cardiac catheterization, and peripheral vascular disease.  

A letter dated in April 1994 from a private physician, Dr. M.E.A., states that the Veteran's left ventriculography revealed a chamber of normal size and shape with hyperdynamic left ventricular contractile pattern.  The private physician also stated that selective coronary angiography was 'essentially normal.'  The private physician indicated that there were no identifiable obstructive lesions, although there was a plaque in the coronary arteries resulting in 'irregularity.'  The private physician further opined that the Veteran's cardiac catheterization findings and a normal thallium test indicated a good prognosis.  

An April 1994 echocardiography (EKG) report from Dr. W.H.B. reflects a finding that the left ventricle appeared to be normal in size measuring 4.6 cm in end diastole.  There was no finding of hypertrophy.  There was no regional wall motion abnormality seen and an ejection fraction was greater than 50 percent.  There were no intracardiac masses seen and a pericardial effusion was not seen.  The examiner concluded that there was "normal left ventricular left ventricular size and systolic function" and that there was "a sclerotic aortic valve that opens without restrictions."  

An October 1997 private treatment note reveals an assessment of carotid artery disease and the Veteran's report that he was feeling well at the time of the treatment. 

A March 1998 private treatment record indicates that the Veteran was doing well with his carotid artery disease and that no difficulties with his medications were noted.  The treating physician indicated that the Veteran was prescribed to Paxil and Pravachol.  The physician also noted that with regard to an assessment of hyperlipidemia, pravachol was renewed.  

A May 1999 stress test summary indicates that the Veteran was prescribed to Pravchol, Atenolol, and Paxil at the time.  Also noted was METs of 7.0.   

A June 1999 private treatment record from Dr. W.J.G. reveals the Veteran's complaints of "exertional chest burning sensation."  The private treating physician noted that reversible ischemia in the apical segment was revealed.  Assessments of chest pain and "abnormal SNMPS" were provided at this time. 

A subsequent June 1999 private treatment record notes that the Veteran had undergone coronary angioplasty and that he was doing well and had resumed golfing.  The private physician noted that the Veteran had no complaint of chest discomfort at this time.   

A September 1999 stress electrocardiogram report reveals an indication of angina and finding that the "EKG is normal."  Conclusions noted were good aerobic capacity, clinically and electrically positive, and that there were no arrhythmias.  

A February 2000 private treatment note documents that the Veteran had been "noticing angina described as chest burning, only if he pushes it too hard or gets really emotionally stressed an angry."  An assessment of angina pectoris at high stress was provided at this time. 

A June 2000 private treatment record indicates that the Veteran's coronary artery disease was "stable" at the time

An August 2000 private treatment notes that the Veteran suffers from angina with "activities greater than usual for him" and that his discomfort "goes away fairly quickly with rest."   

Private treatment records dated in August 2001, September 2002, and September 2003 provide an assessment of "clinically stable cardiac status with atypical chest pain."  The Veteran was prescribed to atenolol, Paxil, and ASA at the time.   

A February 2004 VA X-ray report reflects findings that the heart was "not enlarged" and that the pulmonary vascularity was not engorged.  There were no areas of infiltrate or atelectasis seen at the time.  An impression of "no acute cardiopulmonary disease seen" was provided.  

A July 2005 VA nuclear stress test report notes a finding of "normal perfusion of the left ventricular myocardium."  The ejection fraction was calculated to be 66 percent.  The examiner noted that the baseline EKG demonstrated normal sinus rhythm with EKG at acute stress showing no ischemic EKG changes.  An impression of normal myocardial perfusion study was noted.  

A September 2009 VA treatment record reflects findings from a nuclear stress test.  Findings indicates that the left ventricle at peak stress demonstrated a small area of reduced tracer uptake in the inferior wall of the left ventricle which remained fixed on the rest images with preserved wall motion, compatible with apical thinning.  There were no reversible perfusion defects to suggest myocardial ischemia.  Normal left ventricular wall motion was noted.  The left ventricular ejection fraction was calculated to be 64 percent.  An impression of myocardial perfusion scan without evidence of myocardial ischemia or infarction was noted.  The left ventricular wall motion was found to be normal.  

Based on the foregoing, the Board resolves all reasonable doubt in the Veteran's favor and concludes that a 30 percent rating, but no higher, is warranted for the Veteran's coronary artery disease beginning June 30, 2004, the date of the instant higher rating claim. 

As noted, for assignment of a 30 percent rating under Diagnostic Code 7005, the evidence must show that a workload of greater than 5 METs but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

While the record does not reflect  evidence of cardiac hypertrophy or dilatation prior to July 11, 2011, the May 1999 private treatment note indicates that the Veteran underwent a stress test  at the time and achieved a workload of 7 METs, which is greater than 5 METs but still not greater than 7 METs, indicative of a 30 percent rating.  Furthermore, the Veteran had reported symptoms of angina and/or chest pain during the pertinent appeal period, as documented in various private treatment notes, to include private treatment notes dated in June 1999, February 2000, August 2000, August 2001, September 2002, and September 2003.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture warrants a 30 percent rating, but no higher, for his coronary artery disease, as of June 30, 2004, the date of the instant higher rating claim.  Therefore, a 30 percent rating for coronary artery disease as of June 30, 2004 is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




III.  Other Considerations

The Board has also considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected coronary artery disease; however, the Board finds that his symptomatology has been stable and has not met the criteria for an increased rating throughout the course of the appeal.  Therefore, staged ratings are not warranted. 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected coronary artery disease with the rating criteria.  The Board finds that the Veteran's coronary artery disease symptomatology are fully addressed by the rating criteria under which such disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no coronary artery disease symptomatology that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record and is remanded for further development, as will be discussed below.  Rice, 22 Vet. App. at 447.  


ORDER

An initial rating of 30 percent, but no higher, for coronary artery disease, beginning June 30, 2004, is granted, subject to the law and regulations governing the payment of monetary benefits.   


REMAND

As noted above, the Board finds that a claim for entitlement to a TDIU has been raised by the record.  Rice, 22 Vet. App. at 447.  Specifically,  in a September 2012 statement, the Veteran indicated that "in late 2004/early 2005, [he] was trying to get a job with Thompson Construction [but they] could not hire [him] because everytime [he] tried to walk [his] chest would hurt and [he] would become short of breath."  Furthermore, a May 2012 DBQ examiner opined that the Veteran's ischemic heart disease had an impact on his ability to work, indicating that he was retired due to the disability as of 2006.  Therefore, the Board finds that the issue of TDIU has been raised by the record.  Id.   

The Board finds that the TDIU issue is not fully developed for appellate review, as the Veteran has not been provided with notice of the laws and regulations governing TDIU. Accordingly, the matter must be remanded to initiate this due process.  See 38 C.F.R. § 4.16 .

As for the remaining issue of entitlement to an initial rating in excess of 30 percent beginning July 11, 2011 for coronary artery disease, the Veteran was last afforded a DBQ examination in May 2012, with a subsequent addendum opinion issued in April 2013.  Given the time period since that examination and possibility of worsening of his disability, the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected coronary artery disease.  See Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Undertake all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU. This should include sending the Veteran a letter advising him of the information and evidence needed to award a TDIU. The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim for a TDIU.

3.  After obtaining any outstanding records, schedule the Veteran to undergo a VA examination to determine the current nature and severity of his service-connected coronary artery disease.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner should identify, and comment on the nature, frequency, and/or severity (as appropriate) of all current coronary artery disease symptoms.  The examiner should discuss those findings in relation to the pertinent evidence of record, to particularly include the Veteran's employment history as well as his statements concerning his inability to work due to his coronary artery disease.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.









The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


